Citation Nr: 0931240	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  08-36 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel

INTRODUCTION

The Veteran had active military service from February 1954 to 
February 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the Veteran's claims for service 
connection for hearing loss and tinnitus.

The Veteran testified before a Decision Review Officer at a 
hearing at the RO in September 2008 and before the 
undersigned Veterans Law Judge at a videoconference hearing 
in June 2009.  Transcripts of the hearings have been 
associated with the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  Hearing loss was not demonstrated in service or within 
one year of separation from service; the Veteran's current 
hearing loss is not attributable to military service.

2.  Tinnitus is not attributable to the Veteran's military 
service.


CONCLUSIONS OF LAW

1.  The Veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2008).

2.  The Veteran does not have tinnitus that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2009).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

In this case, the Board finds that all notification and 
development action needed to render a decision has been 
accomplished.  

In this respect, through June 2007 and March 2008 notice 
letters, the Veteran received notice of the information and 
evidence needed to substantiate his claims.  Thereafter, the 
Veteran was afforded the opportunity to respond.  Hence, the 
Board finds that the Veteran has been afforded ample 
opportunity to submit information and/or evidence needed to 
substantiate his claims.  

The Board also finds that the June 2007 and March 2008 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO 
also notified the Veteran that VA was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the Veteran identify any medical providers 
from whom he wanted the RO to obtain evidence.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See 
also Notice and Assistance Requirements and Technical 
Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be 
codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA specifically ask the claimant to provide 
any pertinent evidence in his possession).  These 
requirements were met by the aforementioned June 2007 and 
March 2008 letters.  Further, the Veteran was provided notice 
regarding an award of an effective date and rating criteria 
in the June 2007 and March 2008 notice letters, pursuant to 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  
Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that 
any additional action is needed to comply with the duty to 
assist in connection with the claims on appeal.  Here, the 
Veteran's available service treatment records are associated 
with the claims file.  The Board notes that a response to the 
RO's request for records stated that the records were "fire- 
related," or involved in a 1973 fire at the National 
Personnel Records Center (NPRC) in St. Louis, Missouri.  
However, although the original records are noted to be 
"moldy or brittle and cannot be mailed," the NPRC provided 
copies of all available treatment records, which have been 
associated with the claims file.  These records include the 
Veteran's separation medical examination.  Further, records 
of the Veteran's post-service treatment at the Nashville VA 
Medical Center (VAMC) have been associated with the claims 
file, as has a report from a private physician dated in July 
2007.  The Veteran was provided a VA medical examination in 
April 2008; report of that examination has also been 
associated with the claims file.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As noted below, the Board finds that the VA opinion obtained 
in this case is adequate, as it is predicated on 
consideration of the private and VA medical records in the 
Veteran's claims file.  It considers all of the pertinent 
evidence of record, to include the Veteran's private 
treatment records and the statements of the Veteran, and 
provides a rationale for the examiner's inability to link the 
Veteran's hearing loss to his time in service.  Additionally, 
the Veteran and his representative have both submitted 
written argument, and the Veteran has testified before a 
Decision Review Officer at the RO and before the undersigned 
Veterans Law Judge.  Otherwise, neither the Veteran nor his 
representative has alleged that there are any outstanding 
records probative of the claims on appeal that need to be 
obtained.

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease; and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  See Hickson v. West, 12 Vet. App. 247 
(1999).  If an organic disease of the nervous system-such as 
sensorineural hearing loss-becomes manifest to a degree of 
10 percent or more during the one-year period following a 
Veteran's separation from active service, the condition may 
be presumed to have been incurred in service, notwithstanding 
that there is no in-service record of the disorder.  38 
U.S.C.A. § 1112 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 
3.309 (2008).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2008).

Regarding the Veteran's claim for service connection for 
hearing loss, relevant medical evidence consists of the 
Veteran's available service treatment records, treatment 
records from the Nashville VAMC, and a VA examination 
conducted in April 2008, as well as statements from the 
Veteran's private physician and his wife, submitted in July 
2007.  The Board notes initially that no report of medical 
examination from the Veteran's entry onto active duty is of 
record; the only record from the Veteran's time on active 
duty is his February 1956 separation report of medical 
examination.  That report reflects only that he underwent 
whisper and spoken voice testing at the time, which returned 
normal results of 15/15 in each ear.  

At the Veteran's April 2008 VA examination, the Veteran 
reported having had difficulty hearing since the 1980s.  He 
reported that he experienced acoustic trauma as a tank 
operator in service, to which he attributed his hearing loss.  
He further reported having occupational noise exposure while 
working at a factory and as a mechanic and operator.  
Audiological evaluation found that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
65
80
75
75
LEFT
35
55
85
85
85

Speech audiometry revealed speech recognition ability of 62 
percent in the right ear and of 56 percent in the left ear, 
based on Maryland CNC testing.  The examiner diagnosed the 
Veteran with bilateral sensorineural hearing loss.  She 
opined that the hearing loss was not as likely as not related 
to the Veteran's service, noting that because the Veteran 
claimed at the examination that his hearing loss did not 
begin until the 1980s, more than 20 years after his 
separation from active duty, she was unable to link the 
hearing loss etiologically to his service.  She further noted 
that the Veteran's reported occupational exposure to acoustic 
trauma rendered it less likely than not that the hearing loss 
was related to the Veteran's active duty. 

Post-service treatment records from the Nashville VAMC 
reflect that the Veteran was first seen at that facility in 
January 2006, at which time he reported having hearing loss.  
Without reviewing the claims file or conducting examination, 
the physician treating the Veteran at that time opined that 
the Veteran had hearing loss that was "probably" service 
connected.  The Veteran was referred for audiologic 
examination, which was conducted at the VAMC in February 
2006.  At that time, the Veteran reported to his examining 
audiologist that he had been exposed to artillery fire while 
on active duty and that he "believes that his hearing loss 
started in the military.  The audiologist diagnosed the 
Veteran with bilateral sensorineural hearing loss but did not 
offer any etiological theory.

The Veteran submitted a statement from his private physician 
in July 2007.  In that statement, the physician noted that 
the Veteran reported a "strong history of loud noise 
exposure" in the military.  He opined that the Veteran's 
hearing loss was of the kind "seen with both loud noise 
exposure as well as the loss of hearing that gradually occurs 
in most individuals as they grow older."  The Veteran's wife 
also submitted a statement in July 2007, in which she stated 
that the Veteran's hearing loss "has gotten progressively 
worse" since 1979.

At his hearing before a Decision Review Officer at the RO in 
September 2008, the Veteran contended that he was exposed to 
acoustic trauma as a tank operator in the military.  He 
stated that he first noticed hearing loss and tinnitus 
somewhere between 1965 and 1970, approximately 10 years after 
his separation from active duty.  Similarly, in his June 2009 
hearing before the undersigned Veterans Law Judge, the 
Veteran stated that he did not have difficulty with hearing 
acuity until "several years after I got out of service."  
However, in his July 2008 Notice of Disagreement, the Veteran 
contended that he first started noticing a decline in his 
hearing acuity in 1954, while he was serving on active duty, 
and that his hearing has progressively worsened since that 
time.  Similarly, in his November 2008 VA Form 9 (Appeal to 
Board of Veterans Appeals), the Veteran claimed that he 
"suffered the onset of this condition while on active duty" 
and therefore believed service connection was warranted.

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the 
Veteran's claim for service connection for hearing loss.  The 
Board recognizes that VA examination confirms that the 
Veteran currently suffers from hearing loss.  The Board 
concludes, however, that the greater weight of the evidence 
is against the claim for service connection for hearing loss.  
Here, even conceding the Veteran's exposure to noise while in 
service, the VA examiner found no link between any current 
hearing loss and military service.  Additionally, there is no 
medical evidence suggesting that sensorineural hearing loss 
became manifest to a compensable degree within a year of the 
Veteran's separation from military service.  38 C.F.R. §§ 
3.307, 3.309.  Noting that the Veteran stated that his 
hearing loss began in the 1980s, more than 20 years after his 
separation from active duty, the April 2008 VA audiologist 
gave as her medical opinion that it was not likely that any 
current hearing loss was related to the Veteran's military 
noise exposure.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board. Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be 
placed on one physician's opinion over another depending on 
factors such as reasoning employed by the physicians and 
whether or not, and the extent to which, they considered 
prior clinical records and other evidence.  Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  See 
Sklar v. Brown, 5 Vet. App. 140 (1993).  For the reasons set 
forth below, the Board is thus satisfied that the 2008 VA 
audiologist's opinion is adequate for deciding this appeal 
and is more persuasive than the opinion offered by the VA 
primary care physician who treated the Veteran in January 
2006 or the private physician who submitted a statement in 
July 2007.  

As discussed above, the Board notes that the April 2008 VA 
medical examination clearly indicates that it was not likely 
that the Veteran's hearing loss was related to his time on 
active duty, to include his in-service exposure to acoustic 
trauma.  The VA examiner specifically addressed causation due 
to in-service acoustic trauma, to which she conceded the 
Veteran had been exposed.  The examination report reflects 
that the examiner solicited a history from the Veteran in 
addition to examining his claims file and clearly understood 
the medical question being asked by VA.  Additionally, the 
examiner offered a rationale for the opinion that the 
Veteran's hearing loss was not likely related to the 
Veteran's military noise exposure, in that the disorder had 
manifested more than 20 years after the Veteran's separation 
from active duty.  Thus, in this case, when weighing the 
evidence of record, the Board finds the medical opinion of 
the VA examiner more probative on the question of the onset 
of the Veteran's currently diagnosed hearing loss.  In so 
finding, the Board reiterates that the VA examiner's opinion 
was based on a review of the claims file, the Veteran's 
reported history, and a clinical evaluation, including 
testing.

Because the determination of etiology of a diagnosed disorder 
such as hearing loss is a medical question requiring 
expertise, the Board relies upon the April 2008 VA examiner's 
opinion in making its determination.  The January 2006 
assessment, which stated that the Veteran's hearing loss was 
"probably" related to service, does not take into account 
the Veteran's medical history or service treatment records 
and does not offer a medical opinion as to the etiology of 
the Veteran's hearing loss based on consideration of all 
these factors.  In addition, the Veteran's private physician, 
in his July 2007 statement, did not opine on the likelihood 
that the Veteran's hearing loss stemmed from his in-service 
exposure to acoustic trauma; he noted only that the Veteran's 
hearing loss was of the type that could result from exposure 
to acoustic trauma.  In that connection, the Board notes that 
service connection may not be based on speculation or remote 
possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. 
App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); see also Davis v. West, 13 Vet. App. 178, 185 (1999); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996).  In this case, the 
Veteran's private physician apparently could not confirm the 
etiology of the Veteran's hearing loss.  Therefore, this 
medical opinion does not have the required degree of medical 
certainty required for service connection.  

The strongest evidence in favor of the Veteran's claim is the 
finding from his private physician indicating that the 
Veteran's current hearing loss is of the type that is seen 
with loud noise exposure or that which gradually occurs with 
aging.  This evidence is outweighed by the medical evidence 
from the April 2008 VA examiner's reasoned opinion, based on 
both the Veteran's reported history and his medical records, 
that the Veteran's currently diagnosed hearing loss is not 
likely related to any in-service acoustic trauma.  Thus, in 
arriving at a decision as to whether the Veteran's hearing 
loss is linked to his time on active duty, the Board finds 
persuasive the medical opinion provided by the VA examiner in 
April 2008.  

The Board notes that the Veteran has stated in multiple 
submissions to VA, as well as at his June 2009 hearing before 
the undersigned Veterans Law Judge, that he suffered acoustic 
trauma while in service and this his current hearing loss was 
caused by this in-service noise exposure.  In this regard, 
the Board notes, first, that it does not question that the 
Veteran was exposed to acoustic trauma in service.  Nor does 
the Board question that he presently suffers from hearing 
loss.  However, in order for the Veteran's claim to be 
granted, the record must contain persuasive medical evidence 
linking the present disorder to service.  Here, the medical 
evidence does not lead to a conclusion of service connection.  
Indeed, as noted above, the weight of the evidence supports 
the findings of the April 2008 VA medical opinion, which 
offers an unfavorable opinion as to any relationship between 
the Veteran's hearing loss and service.  Relevant law and 
regulations do not provide for the grant of service 
connection in the absence of competent evidence linking the 
current disability to service.  The Board is satisfied that 
the VA audiologist's opinion is adequate for deciding this 
appeal.  Because this opinion is not controverted by any 
probative medical evidence of record, in light of the 
foregoing analysis and the underlying facts, the Veteran's 
service connection claim for hearing loss must be denied.

The Board has considered the Veteran's contention that his 
claimed hearing loss resulted from his time in service and 
that he first experienced hearing loss in service.  The 
Veteran, however, has not demonstrated that he has any 
medical expertise to render such an opinion.  The Board notes 
that although the Veteran is competent to report symptoms, he 
does not have medical expertise and therefore cannot provide 
a competent opinion regarding diagnosis or causation of his 
disability.  As a layperson without the appropriate medical 
training and expertise, the Veteran is simply not competent 
to provide a probative opinion on a medical matter, such as 
whether there exists a medical nexus between his currently 
diagnosed hearing loss and service.  See Bostain, 11 Vet. 
App. at 127, citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  While the Veteran is competent to say when he first 
recognized that he had a hearing deficit, he has provided 
varying reports as to when he first actually noticed hearing 
loss.  The Board finds that the information he provided to 
the VA examiner to be more accurate because it was contrary 
to his interest relative to his claim and therefore can be 
said to likely be more reliable.  Also, when under oath, at 
the September 2008 hearing, he said that he did not notice 
hearing loss or tinnitus until sometime between 1965 and 
1970.  This fact--that he did not notice hearing loss until 
well after military service--supports the 2008 examiner's 
conclusion.

In reaching its conclusion to deny, the Board has considered 
the applicability of the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
claim, that doctrine is not applicable.  See 38 U.S.C.A 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).  

Turning to the Veteran's claim for service connection for 
tinnitus, the Board first notes that tinnitus is a subjective 
complaint that usually cannot be discovered by objective 
testing.  Hence, its presence is conceded.  

As noted above, the Veteran's service treatment records are 
unavailable, with the exception of his February 1956 
separation examination, at which time he is not noted to have 
complained of tinnitus.  Nevertheless, the Veteran has 
asserted that he has tinnitus, both in statements to VA and 
at his April 2008 VA examination.  The Veteran's treating VA 
audiologist noted in the February 2006 treatment note that 
the Veteran complained of having periodic "chirping" in his 
ears, and the April 2008 VA examiner diagnosed the Veteran 
with bilateral tinnitus.  At his June 2009 hearing before the 
undersigned, the Veteran testified that he first noticed 
ringing in his ears "before I got out of service really."  
However, he gave different stories to the VA examiner and to 
the September 2008 hearing officer.  He said that he first 
noticed tinnitus either from 1965 to 1970 or in the 1980s.  

For the same reasons that the Board found his report to the 
2008 VA examiner more reliable than his contentions made on 
appeal regarding hearing loss, the Board finds that his 
testimony in September 2008 and the history he provided in 
April 2008 regarding the timeframe when he first noticed 
tinnitus to be more reliable.  He has been inconsistent in 
his story regarding the onset of ringing in his ears, and the 
inconsistencies are not the minor sort of inconsistencies 
that might be expected from one who has been asked to repeat 
the same story over and over, and yet is making an effort to 
be candid.  Consequently, the Board finds the more credible 
statements to be those made contrary to the interests of his 
claim for compensation.  Because the Board finds that the 
Veteran first noticed tinnitus after service, and because the 
VA examiner relied on such a history in arriving at a medical 
opinion that tinnitus was not likely related to military 
noise exposure, the Board finds that the preponderance of the 
evidence is against this claim.


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


